 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDWestinghouse Electric Corporation,SmallMotorsPlant and International Union of Electrical Radioand Machine Workers,AFL-CIO-CLC. Case 10-CA-9689June 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDYAND PENELLOemployee to nondiscriminatory treatment.The argument that the Respondent's justificationfor the rule was insufficient is burdened by a similardefect. Since the rule was not under attack, it requiredno justification.The nondiscriminatory enforcement of an unam-biguous rule against union adherents is not an unfairlabor practice unless the rule itself is unlawful. As thelegality of the rule was not litigated, we shall dismissthe complaint in its entirety.ORDEROn January 23, 1973, Administrative Law JudgeGeorge L. Powell issued the attached Decision in thisproceeding. Thereafter, the General Counsel and theCharging Party filed exceptions with supporting briefsand the Respondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge solely tothe extent consistent with this Decision.As more fully set forth in the Administrative LawJudge's Decision, the facts of this case are relativelysimple. The Respondent is alleged to have violatedSection 8(a)(3) and (1) by enforcing an announcedpolicy prohibiting employees from reporting morethan 30 minutes before, or staying more than 30 min-utes after, working time. The General Counsel statedon the record that it was not attacking this rule, butrather its application to employees distributing unionliterature. The Respondent, in reliance on that state-ment, rested its case and refrained from calling addi-tional witnesses.No independent unfair labor practices have beenalleged and there is nothing in the record which wouldsupport a finding that union adherents were not treat-ed in the same manner as other employees. The mostthat can be said is that the rule was enforced for thefirst time against employees distributing union litera-ture. Patently, that is not enough.That other employees occasionally sought and ob-tained permission to be on the premises outside theirworking hours is also unpersuasive. No such permis-sion was requested here. Further, the assertion thatemployees do not require their employer's permissionto exercise their rights under Section 7 demonstratesa misconception of the right involved. The legality ofthe rule was not litigated; therefore, the rightat issueis not employee access to an employer's premises fororganizational purposes, but rather the right of anPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board orders that the complaint herein be, andithereby is, dismissed in its entirety.DECISIONISTATEMENT OF THE CASEGEORGE L. POWELL, Administrative Law Judge: The issuein this caseiswhether an employer violates Section8(a)(1)and (3) of the National Labor Relations Act,I herein calledthe Act, by discriminately or nondiscriminately enforcingplant rules and regulations dealing with the presence ofoff-duty shift employees at an employee entrance of thebuilding where they are employed. Specifically, employees,in a three-shift operation, were asked not to violate the plantpolicy or rule which stated that employees were not to re-port to the plant earlier than 30 minutes before their sched-uled starting time to work and not to remain on the plantproperty more than 30 minutes after their scheduled stop-ping time, unless authorized. Disregarding these specificinstructions, five off-duty employees from the third shift,whose work period ran from midnight to 8 a.m., joined twooff-duty employees of the second shift at approximately3:35 p.m. at the employee entrance to the plant building forthe purpose of distributing union literature to second-shiftemployees as they entered the plant for work beginning at4 p.m. The employer disciplined these five employees (gaveeach a 3-day layoff) for "Willful failure to carry out definiteinstructions or assignments," a category set out in the em-ployees' handbook.The Union 2 charged 3 the Respondent Employer with aviolation of the Act, and the General Counsel of the Nation-al Labor Relations Board, herein called the Board,issued acomplaint 4 alleging a violation of Section 8(a)(1) and (3) ofthe Act by the 3-day disciplinarysuspensionsof the fivethird-shift employees on the theory that an employer cannotlawfully discipline its off-duty employees when all they weredoing wasengagingin the distribution of union literature on1 29 U S.C Sec 151, et seq2 InternationalUnion of Electrical,Radio and MachineWorkers, AFL-CIO-CLC3Charge was filedJuly 20, 19724 Complaint issuedby Walter CPhillips, Regional Director for Region 10on August29, 1972204 NLRB No. 24 WESTINGHOUSE ELECTRIC CORP.79their own time on company property at the employee en-trance to the plant building. The Respondent's plant rulesare not in issue nor is it alleged that the promulgation of the30-minute rule violates the Act. Applying the rule to prohib-itunion activity is the gravamen of the complaint.I find, for the reasons hereinafter set forth, that the Acthas not been violated and I will order the complaint dis-missed in its entirety.The trial of the case, under Section 10(b) of the Act, tookplace in the McMinn County Courthouse, Athens, Tennes-see, on October 17, 1972. Briefs were filed by the parties,after a 10-day extention of time was granted to November20,1972,pursuant to request of the Union. TheRespondent's brief was timely filed on November 20, 1972,whereas the briefs of the General Counsel and the Unionwere untimely filed on November 21, 1972.Upon the entire record including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief of Respondent,5 I make the following:FINDINGS ANDCONCLUSIONS11JURISDICTIONRespondent,Westinghouse Electric Corporation, SmallMotors Plant,is a Pennsylvania corporation engaged in themanufacture of electric motors and electric motor parts atits plant and place of businessat Athens,Tennessee. Duringcalendar year 1971, a representative period,Respondentmade,sold, and shipped its products, valued in excess of$50,000,directly tocustomers located outside the State ofTennessee.I find Respondent has been and is an employerengaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.I find that the Union,International Union of Electrical,Radio and MachineWorkers, AFL-CIO-CLC, has beenand is a labor organization within the meaning of Section2(5) of the Act.At approximately 3:45 Messrs. Jack Springer, BobRich [manager of operations] and Jerry Crabtree ap-proached the seven employees distributing the litera-ture at the employee entrance. Mr. Crabtree askedthem if they understood Mr. Rich when he explainedthe 30-minute plant rule and told them that he did notwant any employees to report to the plant prior to 30minutes before the start of their shift and did not wantemployees to remain on the property more than 30minutes after the conclusion of the shift. Mr. Crabtreewent around to each of the seven employees and specif-ically asked them if they understood what Mr. Richhad told them relative to this rule and the possibility ofdisciplinary action for infractions. They each, in turn,indicated that they understood. Mr. Crabtree then toldthe five third shift employees they were being given athree-day disciplinary furlough effective immediatelyand that this disciplinary furlough would cover theirTuesday,Wednesday and Thursday shifts and theywould be expected to return to work on their regularFriday, which would be Thursday night at midnight,July 21, 1972. He further told the group that he wantedthe five third shift employees to leave the plant proper-ty immediately . . . . Mr. Springer told the five thirdshift employees that the three-day disciplinary furloughwould become a permanent part of their record andKathleen Holder indicated she understood this.Kathleen Holder then spoke up and asked if it was allright to distribute literature at the beginning of thedriveway which they in fact did. Both Mr. Springer andMr. Crabtree said that Barbara Faye Williams and RayJohnson, since they were second shift employees, coulddistribute literature at the employee entrance, and infact, they did so.The five third shift employees then left the plant pro-perty and three of them were subsequently seen distri-buting literature on Tellico Avenue at the plant roadentrance.IIITHE ALLEGED UNFAIR LABOR PRACTICESThe facts are undisputed and those facts which directlyinvolve the incident giving rise to this case are stipulated toas follows:At approximately 3:35 p.m. on July 17, 1972, sevenhourly employees came to the employee entrance of theAthens Motor Plant for the purpose of the distributionof union literature to oncoming second shift employeeswho begin their shift at 4:00 p.m. and to first shiftemployees who leave at 4:00 p.m.Included in the employees who showed up for the pur-pose of distributing union literature were two secondshift employees, Barbara Faye Williams and Glen RayJohnson, and five third shift employees, KathleenHolder, Nettie E. Hyde, Margie Ann Watson, RebaShelton and Kenneth Torbett.5Reasons for not considering the briefs of the other parties arc set out inthe conclusion of thisDecision.Events Leading up to July 17, 19721.Prounion activityThe Union commenced its organizing activities on Febru-ary 16, 1972, some 5 months before the events in question,and such efforts had not ceased at the time of the trial.Nonemployee Ted Nolan, international representative ofthe Union, and non-Athens employee Maxwell 6 began theorganizing. They distributed some 14 separate distributionsof union literature at either one or both of the entrances tothe plant's parking lot. The pieces of literature were in ex-cess of 50. They were not interfered with in any way.Additionally, Nolan established headquarters at a localmotel where employees went to discuss union benefits. Itwas "common knowledge" he was there. He also held gener-almeetings with the employees at public meeting places6 "Jim Maxwell is the President of IUE Local 724, representing the em-ployees of the Westinghouse Electric Corporations plant in Lima, Ohio,"according to Nolan. 80DECISIONS OF NATIONAL LABOR RELATIONS BOARDincluding the courthouse, the library, and Gilbert's Hall. Hecontacted employees at their homes to discuss union bene-fits and visited them there "extensively." He used the mailsto contact the employees.He created a plant union committee, which on July 17,1972, was composed of five employees on the third shift, twoon the second shift, and two on the first shift. The composi-tion of this committee had changed from time to time, butat no time were there less than two members from each ofthe three shifts, and the identity of the committee was madeknown by listing them on distributed leaflets. Respondent'scounsel admitted that it was common knowledge as to whowas on the committee, and that Respondent knew the fivedisciplined employees were members of the committee.Through October 10, 1972, a week before the trial, 52separate distributions of union literature had been made atthe plant. They were made: 1) by Nolan and Maxwell offcompany property at the two entrances to the plant's park-ing lot; 2) by on-duty employees in the nonproduction areason plant property such as the cafeteria, restrooms, and theemployee entrance to the plant; 3) by off-duty employees atthe employee entrance to the plant building but within the30-minute policy, and 4) by off-duty employees off plantproperty at the entrances to the parking lot at times whenthe off-duty employees were outside the 30-minute policy.2.Antiunion activityDuring this same period of time, an antiunion campaignamong the employees began, and some 10 separate distribu-tions of antiunion literature were made. They were made:1)by on-duty employees on plant property in the samenonproduction areas mentioned above; 2) by off-duty em-ployees on plant property in the nonproduction areas butalways within the 30-minute period; and 3) by off-dutyemployees outside of the 30-minute period off plant proper-ty-On June 14, 1972, employees Holder (one of the namedalleged discriminatees in the instantcase)and Williamscame to the employee entrance to the plant shortly after3:30 p.m. to distribute literature. This time was within the30 minutes allowed for second-shift employee Williams, butoutside the 30 minutes for Holder who was on the third shiftwhich would not begin until midnight, over 8 hours away.Nothing was said to Williams who continued to distributethe literature, but Holder was warned that she was in viola-tion of the 30-minute policy and was told she could distrib-ute off plant property which she did. Based on the evidenceadduced at the trial, this violation of the 30-minute policywas the first that had ever occurred in the plant's history.pare for operations. A member of this team was J. V. Spring-er, the present manager of employee relations, who, amonghis other duties, prepared the looseleaf employee handbookentitled, "You and Your Job at Westinghouse," which is inevidence as General Counsel's Exhibit 2. The purpose ofthis book was to make newly hired employees aware of the"regulationsand procedures which must be followed in ourPlant. All of these are designed to help make our plant asafe,pleasant and desirable place to work." The book wasdrafted in 1968 and printed in 1969, over 1 year before theplant became operational. Each new employee was given acopy of the book and each provision was reviewed with himbefore he was placed on his job.5. 30-minute policyAmong other rules and policies contained in the hand-book is the 30-minute policy involved herein. It provides:We want our operations to run smoothly, without con-fusion that could result from people arriving too earlyor staying too late. That is why you are asked not toreport to the Plant earlier than 30 minutes before yourscheduled starting time, and not toremain onthe Plantproperty more than 30 minutes after your scheduledstoppingtime,unlessyou have been scheduled to work.Springer testifiedwithout challenge that his primary con-cerns in developing this policy were: the control of peopleentering; potential exposure to wage and hour law liability;potential exposure to workmen's compensation liability;generalthird-party liability exposure;safeguarding ofemployee's property; and the obvious prevention of inter-ferencewith production. As noted above, the GeneralCounsel does not contest the promulgation of the rule. TheGeneral Counsel also specifically did not and does not at-tack Respondent's "no-solicitation" rule in the handbook atpage F-9, Rules 1-12 and B-6.The undisputed evidence of Respondent's sole witness,Springer,8 is that the 30-minute policy was adhered to byevery employee in the plant since Respondent began opera-tions in 1970, except for the Holder incident on June 14,1972, and the July 17, 1972, incident involved herein. Theoccasionswhen off-duty employees came on the propertyoutside the 30-minute period for work-related purposeswere specifically permitted by Respondent. The employeesknew they could apply for permission. The parties admitthat the first time the policy was invoked was at the time ofthe Holder incident and the second time it was invoked wasat the July 17, 1972, incident, but there is no evidence thatat some earliertime the policy could have been invoked andwas not invoked.6.The warning of the employees, June 20, 19724. Plant historyThe plant commenced operations in 1970,' but beforethat a start-up team began as early as August 1968 to pre-7At the time of thecharge, there were approximately 425 hourly employeeson three shifts.Fifty to60 percentof them live in Athens, a town of aboutAt meetings of each of the three shifts of employees onJune 20, 1972, the attention of all the employees was drawn12,000,and the remainderreside withina radius of 20 miles.sTheGeneralCounsel called nowitness ofhis ownbut rested his case onthe stipulation of the parties, notedabove, theemployee handbook,above,the individual disciplinaryreports giventhe five third-shift employees, thealleged discnmmatees,and theformal papers. The Union calledone witness,Nolan, its international representative. WESTINGHOUSE ELECTRIC CORP.to the plant policy that employees were not to enter plantproperty more than one-half hour before the start of theirshifts and should be off plant property within one-half hourafter their shifts end. Failure to observe this policy, theywere told, could result in disciplinary action. Other matterswere taken up at these shift meetings as set out in a memo-randum admitted into evidence as Respondent's Exhibit 2.17.Torbett's statementand Respondent's responseAccording to the stipulation of the parties, after Crabtreetold the five third shift employees to leave the plant propertyimmediately, because of their violation of the 30-minuterule, employee "Kenneth Torbett then spoke up and said,`do you know what the law says,' and Mr. Springer re-sponded that he knew what the law said and we were admin-istering the 3-day disciplinary furlough and they shouldleave the property immediately."The stipulation of the parties also noted that:At 6 p.m. on July 17, 1972, Mr. Rich met with thesecond shift employees in the plant cafeteria and ex-plained to them the disciplinary action that had beentaken in view of the plant rules and regulations that hadbeen explained to all employees the preceding month.Mr. Rich further explained that courts have ruled bothways in this particular subject and we believe our ruleto be proper and administered it as we did because webelieved it to be proper. Mr. Rich met with the thirdshift employees and the first shift employees on July 18,1972, to explain to them what had happened.9The below items were discussed at plantwide meetings on each shift1.April and May factory performance including the fact that webilled in excess of $1 million in May and made $2400 profit2Everyone helping to maintain clean restrooms and cafeteria witheach person accepting the responsibility of cleaning the mess he or shemakes.3.Theloss of $10 and $20 in theplant by twoemployees throughthieveryItwas explained we thought we had screened out dishonestemployees,but we had evidently missed, and it would be prudent foreveryone to watch his personal valuables a little more closely4The loss of the fourth automobile off our parking lot indicates thateach employee should be sure to lock his car before coming in to workIn addition, we are planning to have a Burns Agency man as quickly aspossible to watch the parking lot around the clock for some indetermina-ble period of time. [The guard was hired on June 20, 1972 Four cars hadbeen stolen from the company parking lot, on four different days, April25, June 14, June 19, and June 20, 1972.)5Plantpolicy isfor employees not to enter the plant more thanone-half hour before the start of their shift and [they] should be off theplant property within one-half hour after the shift ends This is a plantpolicy and procedure that is outlined in the employee handbook and hasbeen with us sincethe verybeginning.Failure to observe this plantpolicy could result in disciplinary action [One of the considerations forplacing this item on the agenda was the Holder incident on June 14,197216Employee picnic is set for July 15 Supervisors will be canvassingeach employee to determine the number of people expected to be inattendance and whether they would prefer Knox Park or Meigs County,where we had it last year. This year,we plan to have Burkett Wittprepare the meat7Because of customer commitment,ithas beennecessary to workovertime in an attempt to get the required number of motors since wehave not been able to get people into the plant as fast as we would likeCustomercommitmentsalways bring pressure and we certainly hopethat this pressure does not interfere with our ability to communicate witheach other and certainly does not affect the fine efforts and accomplish-ments that we have achieved to date.81Analysis and ConclusionsThe theory of the General Counsel is either: (1) a puretheory that off-duty employees cannot be disciplined forengaging in union activity (distributing prounion literature)on their employer's property at the employee entrance to theplant; or (2) the policy that the 30-minute policy or rule isnot under attack as a rule, but only its application is underattack.With that understanding, it must be concluded thatthe General Counsel's theory is (2), above, rather than (1),because under the latter the mere promulgation of the rulewould have to be alleged as an unlawful interference withSection 7 rights of employees.The General Counsel has failed to establish by a prepon-derance of the evidence that the 30-minute rule or policywas discriminatonly applied. It is a fact that the first timeany disciplinary action was taken was on July 17, 1972, butthis is the first time any employees had failed to heed thewarning not to violate the rule, which warning was given onJune 20, 1972, to all employees. It is also clear that thewarning was given because of Holder's violation of the 30-minute policy on June 14, 1972, when she was particularlywarned. It is also clear from this record that the GeneralCounsel did not establish by a preponderance of evidencethat Respondent permitted the 30-minute policy to be vio-lated without warning or discipline until union activitieswere involved. Just because union activities bring on thefirstwarning or discipline does not in itself establish adiscrimination in the application of the 30-minute policy.The 3-day disciplinary layoff was made in accordancewith plantrule B-9, that all employees knew. I find it isreasonable to believe the warnings given each of the threeshifts of employees on June 20, 1972, qualifies as "definiteinstructions" within the meaning of the rule and each em-ployee was put on notice to adhere to the rule. All employ-ees obeyed but the disciplined five. Their disobedience mustbe classified as "willful failure to carry out definite instruc-tions" within the meaning of the rule.The interesting question is why did these five employeesrisk the possible 3 days off without pay, as called for byplant rule B, on page F-9 of the employees' handbook. Theywere definitely challenging the rule, and they did this delib-erately. It is obvious that there was no need for the third-shift employees to be distributing union literature in orderto get it in the hands of employees. The second-shift em-ployees could and were distributing the literature. Appar-ently prounion and antiunion literature was being madeavailable to all employees even inside the plant at the cafete-ria, restrooms, and other nonworking areas by on-shift em-ployees.Counsel for the Union, in cross-examining witnessSpringer, attempted without success to get Springer to admiteither that the 30-minute rule was not written for the distri-bution of union literature or, in the alternative, was writtenprimarily with the distribution of union literature in mindor was being applied only to the distribution of union litera-ture. Springer's testimony, in effect, was that the rule had auniversal application.Having in mind the facts that the Union's organizingefforts had been going on for some 5 months with no successin persuading a majority of employees to join up, that an- 82DECISIONSOF NATIONAL LABOR RELATIONS BOARDtiunion efforts were also going on, that Holder had unsuc-cessfully attempted to distribute union literature on June 14,1972, and that all employees had been warned thereafter onJune 20, 1972, not to violate the 30-minute policy, I find theUnion changed its organizing strategy from one of rea-soning to a strategy of action to directly attack the Employ-er. If it could violate the Respondent's 30-minute rule thathad been recently brought to the attention of all employeesin a warning, without incurring disciplinary action therefor,it could establish itself in power equal to the Respondentand thereby prove to the employees that it could successful-ly represent them in collective bargaining. This would givea tremendous boost to the organizing campaign.In order to win this action, the Union would have to: 1)deliberately violate the rule and 2),,persuade the Respondentnot to discipline the employees therefor. If this did notwork, the Union could file a charge with the Board andattempt to eliminate the rule insofar as distributing unionliterature was concerned.Therefore, when the five third-shift employees attemptedto distribute union literature on July 17, 1972, outside of the30-minute rule, the main consideration in doing this wasnotto solicit employees or get the literature in the hands of theemployees it was wooing (this was being done in other ways)but rather it was to directly ignore and thereby challenge thecompany,policy_and warning.When the employees were being disciplined, employeeTorbett attempted to persuade Respondent not to disciplinethem by asking the company officials if they knew what thelaw was--smplying that the law was on the side of the fivethird-shift employees. Unsuccessful in this effort, the Unionfiled the charge resulting in this case. Therefore, just asmany employers use the fact that employees are dischargea-ble for cause as a pretext for discharging them for theirprotected concerted activities, the Union here used the dis-tribution of union literature as a pretext for attacking theauthority of the employer to establish uniform nondiscrimi-natory rules for the orderly operation of its business. Therule in issue, it must be remembered. is ,not a "no-solicita-tion rule," although admittedly when it was invoked it stop-ped some solicitation but only that engaged in byunauthorized employees. Solicitation by unauthorized em-ployees continued and there is no evidence of real or meaai-ingful interferencewith the Section 7 rights of theemployees.The law of this case, on its own peculiar facts, is governedby the discussion of the Supreme CourtinN.L.R.B. v. Bab-cock & Wilcox Co.,351 U.S. 105, 112 (1956). The SupremeCourt said:Organization rights are granted to workers by the sameauthority, the National Government, that preservesproperty rights. Accommodation between the two mustbe obtained with as little distruction of one as is consis-tent with the maintenance of the other. The employermay not affirmatively interfere with organization; theunion may not always insist that the employer aid orga-nization.Finally, I find that Respondent's 30-minute policy was arule which regulated its property in clear and unmistakableterms with respect to the rights of employees and it does notinfringe on those rights to a greater extent than necessitatedby legitimate employer interests in such matters as security,traffic, and littering. (SeeWestinghouse Electric Corporation,Tampa Division,199 NLRB No. 101.)Failure to Timely File BriefsAs noted earlier, the General Counsel and the ChargingPartyfailedto complywith the Board'sRules and Regula-tions requiring briefs to be received at times specified. Ac-cordingly, they are not made part of the record in this case.Like the Company's rule in the instant case, the Board'srules are issuedto aid the orderly course of business andcompliancetherewith is required. (SeeColyer v. Skiffitgton,265 F. 13, 48.) Ithas been saidthat had Godwished apermissivesociety he would have issued "10 Suggestions."CONCLUSIONS OF LAW1.Respondentis an employerengaged in commerce andin a business affectingcommercewithin the meaning ofSection 2(2), (6), and(7) of the Act.2.The Unionis a labor organizationwithin themeaningof Section2(5) of the Act.3.The allegedviolationsof the Act were notestablishedby a preponderance of the evidence.THE REMEDYUpon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following:ORDER 10The complaint is dismissed in its entirety.10 In the event no exceptions are filedas provided by Sec. 102 46 of theRules and Regulationsof theBoard,the findings, conclusions,and recom-mended Order herein shall,as providedin Sec 102.48 of the Rules andRegulations,be adoptedby the Board and becomeits findings,conclusions,and Order, and all objections thereto shall be deemed waived forall purpos-es.